DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 05/07/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/03/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the terms: Bluetooth® located in Paragraph [0031] Line 8 and Paragraph [0034] Line 26, IOS™ located in Paragraph [0036] Line 5, and Android™ located in Paragraph [0036] Line 5 which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 are directed to a method for detecting airbag deployment (i.e., a process).  Claims 11-20 is directed to a mobile device configured to detect airbag deployment (i.e., a machine).  Therefore, claims 1-20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 11 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 11 recites:
	A mobile device configured to detect airbag deployment, the mobile device comprising:
   a plurality of sensors;
   a memory configured to store instructions; and

      operate the plurality of sensors of the mobile device disposed in a vehicle during a drive to obtain a plurality of measurement signals;
      determine a change in at least one measurement signal of the plurality of measurement signals;
	      determine that the change in the at least one measurement signal exceeds a first threshold;
      in response to determining that the change in the at least one measurement 
signal exceeds the first threshold, obtain a pressure measurement signal from a pressure sensor of the plurality of sensors;
	      determine a derivative of the pressure measurement signal;
	      in response to determining that the derivative of the pressure measurement signal exceeds the second threshold, detect a deployment of a vehicle airbag based on the change in the at least one measurement signal exceeding the first threshold and the derivative of the pressure measurement signal exceeding the second threshold.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “determine a change…,” “determine that the change…,” “determine a derivative…,” and “in response to determining…” in the context of the claim encompasses calculating that a change in a set of data is larger than a first threshold, 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
	A mobile device configured to detect airbag deployment, the mobile device comprising:
   a plurality of sensors;
   a memory configured to store instructions; and
   a processor configured to communicate with the plurality of sensors and the memory, the processor further configured to execute the instructions stored in the memory, the instructions operable to cause the processor to:
      operate the plurality of sensors of the mobile device disposed in a vehicle during a drive to obtain a plurality of measurement signals;
      determine a change in at least one measurement signal of the plurality of measurement signals;
	      determine that the change in the at least one measurement signal exceeds a first threshold;
      in response to determining that the change in the at least one measurement 
signal exceeds the first threshold, obtain a pressure measurement signal from a pressure sensor of the plurality of sensors;
	      determine a derivative of the pressure measurement signal;
	      in response to determining that the derivative of the pressure measurement signal exceeds the second threshold, detect a deployment of a vehicle airbag based on the change in the at least one measurement signal exceeding the first threshold and the derivative of the pressure measurement signal exceeding the second threshold.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “processors,” “plurality of sensors,” and “memory,” the examiner submits that this limitation is a mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The processor memory and plurality of sensors in all steps are recited at a high-level of generality (i.e., as a generic processor, plurality of sensors, and memory performing a generic computer function of collecting data and performing a mathematical concept) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Regarding the additional limitations of  “operate…,” “in response to determining…, obtain a pressure…,” and “in response to determining…, detect…,” the examiner submits that the limitations are merely data gathering or post-solution activity (MPEP § 2106.05(g)). In particular, “operate…,” “in response to determining…, obtain…,” and “in response to determining…, detect…” consist of receiving a first set of data from a first sensor, receiving a second set of data from a second sensor, and detecting an event occurs based on the data.

Regarding Step 2B of the Revised Guidance, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations that operate… and that determine…, etc. amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to 

	Regarding claim 18:
Dependent claim 18 specify limitations that elaborate on the abstract idea of claim 11 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 19:
Dependent claim 19 includes limitations that recite an abstract idea (emphasized below). Claim 19 recites:
The mobile device of claim 11
wherein the processor is further configured to execute instructions operable to cause the processor to determine the derivative of the pressure measurement signal by:
   obtaining a plurality of air pressure measurement signals measuring an air pressure inside the vehicle from a barometer of the mobile device; and
   determining a change in the air pressure inside the vehicle over time based on the plurality of measurement signals generated by the barometer.

Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The mobile device of claim 11
wherein the processor is further configured to execute instructions operable to cause the processor to determine the derivative of the pressure measurement signal by:
   obtaining a plurality of air pressure measurement signals measuring an air pressure inside the vehicle from a barometer of the mobile device; and
   determining a change in the air pressure inside the vehicle over time based on the plurality of measurement signals generated by the barometer.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of “processor,” the examiner submits that this limitation is a mere instructions to apply the above-noted abstract idea by merely using a computer to perform the 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations that obtaining… and that determining… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the “obtaining…” step is insignificant extra-solution activity. Hence, the claim is not patent eligible.

Regarding claim 20:
Dependent claim 20 specify limitations that elaborate on the abstract idea of claim 11 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claims 1 and 8-10, the claim(s) recite analogous limitations to claim(s) 11 and 18-20, above, respectively, and are therefore rejected on the same premise.
Therefore, claim(s) 1, 8-11, and 18-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, 9-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call et al. (US 9449495, hereinafter Call; already of record in the IDS), further in view of Hollenstain et al. (US 9672719, hereinafter Hollenstain; already of record in the IDS).
Regarding claim 11, Call teaches:
A mobile device configured to detect airbag deployment (Abstract; Col. 1 Lines 43-52; 
Col. 12 Lines 23-42; Fig. 2), the mobile device comprising:
   a plurality of sensors (Abstract; Col. 7 Lines 47-64; Fig. 2 Element 226);
   a memory configured to store instructions (Abstract; Col. 7 Lines 47-64; Fig. 2 Element 
202); and
   a processor configured to communicate with the plurality of sensors and the memory, 
the processor further configured to execute the instructions stored in the memory, the instructions operable to cause the processor to (Abstract; Col. 7 Lines 47-64; Fig. 2 Element 240):
      operate the plurality of sensors of the mobile device disposed in a vehicle during a 
drive to obtain a plurality of measurement signals (Abstract; Col. 4 Lines 29-49; Col. 10 Lines 8-36);
      determine a change in at least one measurement signal of the plurality of 
measurement signals (Abstract; Col. 12 Lines 56-65);
      determine that the change in the at least one measurement signal exceeds a first 
threshold (Abstract; Col. 12 Lines 56-65);
      … obtain a pressure measurement signal from a pressure sensor of the plurality of 
sensors (Col. 1 Lines 43-52; Col. 12 Lines 23-42; Col 13 Line 7-20);

52; Col. 12 Lines 23-42; Col 13 Line 7-20);
      in response to determining that the derivative of the pressure measurement signal
exceeds the second threshold, detect a deployment of a vehicle airbag based on the change in the at least one measurement signal exceeding the first threshold and the derivative of the pressure measurement signal exceeding the second threshold (Abstract; Col. 1 Lines 43-52; Col. 12 Lines 23-42; Col 13 Line 7-20, i.e. where the accelerator sensor metrics threshold is the first threshold and the change in pressure sensor metric over time threshold is the second threshold).
Call does not explicitly teach in response to determining that the change in the at least 
one measurement signal exceeds the first threshold, ….
	However, in the same field of endeavor, Hollenstain teaches a method for detecting an event occurring during operation of a vehicle includes receiving indications of a plurality of variables from an installed device communicatively coupled to the mobile device via an internal communication link (Abstract) and explicitly teaches in response to determining that the change in the at least one measurement signal exceeds the first threshold, …(Abstract; Col. 4 Line 58 - Col. 5 Line 22; Fig. 4 Elements 402 and 406).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile device of Call to incorporate in response to determining that the change in the at least one measurement signal exceeds the first threshold, …, as taught by Hollenstain. Doing so may increase crash detection accuracy and help filter out false positives, as recognized by Hollenstain (Abstract; Col. 5 Lines 11-15).
claim 12, Call in view of Hollenstain teaches the mobile device of claim 11. Call further teaches wherein the plurality of sensors comprises a barometer, an accelerometer, a gyroscope, and a magnetometer (Col. 10 Lines 16-17).
	Regarding claim 13, Call in view of Hollenstain teaches the mobile device of claim 12. Call further teaches wherein the at least one measurement signal is generated by the accelerometer (Col. 1 Lines 43-52; Col. 10 Lines 16-17; Col. 11 Lines 20-30; Col. 13 Lines 21-46).
	Regarding claim 14, Call in view of Hollenstain teaches the mobile device of claim 12. Call further teaches wherein the at least one measurement signal is generated by the gyroscope (Col. 1 Lines 43-52; Col. 10 Lines 16-17; Col. 11 Lines 20-30; Col. 13 Lines 21-46).
	Regarding claim 15, Call in view of Hollenstain teaches the mobile device of claim 12. Call further teaches wherein the at least one measurement signal is generated by the magnetometer (Col. 1 Lines 43-52; Col. 10 Lines 16-17; Col. 11 Lines 20-30; Col. 13 Lines 21-46).
Regarding claim 16, Call in view of Hollenstain teaches the mobile device of claim 12.
Call further teaches wherein the at least one measurement signal is generated by any combination of the accelerometer, the gyroscope, and the magnetometer (Col. 1 Lines 43-52; Col. 11 Lines 20-30; Col. 13 Lines 21-46).
	Regarding claim 19, Call in view of Hollenstain teaches the mobile device of claim 11.
Call further teaches:
wherein the processor is further configured to execute instructions operable to cause the
processor to determine the derivative of the pressure measurement signal by (Col. 1 Lines 43-52; Col. 12 Lines 23-42; Col 13 Line 7-20):

the vehicle from a barometer of the mobile device (Col. 1 Lines 43-52; Col. 12 Lines 23-42; Col 13 Line 7-20); and
   determining a change in the air pressure inside the vehicle over time based on the plurality 
of measurement signals generated by the barometer (Col. 1 Lines 43-52; Col. 12 Lines 23-42; Col 13 Line 7-20).
Regarding claim 20, Call in view of Hollenstain teaches the mobile device of claim 11.
Call further teaches wherein the second threshold corresponds to a sampling frequency of the pressure measurement signal (Col. 12 Lines 23-42; Col. 18 Lines 18-35).
	Regarding claims 1-6 and 9-10, the claim(s) recite analogous limitations to claim(s) 11-16 and 19-20 above, respectively, and therefore are rejected on the same premise.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call in view of Hollenstain, as applied to claim 11 above, further in view of Abramson et al. (US 2017/0279957, hereinafter Abramson).
Regarding claim 17, Call in view of Hollenstain teaches the mobile phone of claim 11. Call in view of Hollenstain does not teach wherein the at least one measurement signal is a derivative of a measurement signal from a gyroscope or a magnetometer of the mobile device.
However, in the same field of endeavor, Abramson teaches systems and methods are provided for transportation-related mobile device context inferences (Abstract) and more specifically wherein the at least one measurement signal is a derivative of a measurement signal from a gyroscope or a magnetometer of the mobile device (Abstract; Paragraphs [0177] and [0763], i.e. change in gyroscopic measurements over time is a derivative of a gyroscopic signal).

Regarding claim 7, the claim(s) recite analogous limitations to claim(s) 17 above, and therefore is rejected on the same premise.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call in view of Hollenstain, as applied to claim 11 above, further in view of Potter et al. (US 9786154, hereinafter Potter).
Regarding claim 18, Call in view of Hollenstain teaches the mobile phone of claim 11. Call in view of Hollenstain does not teach wherein the at least one measurement signal is a derivative of a measurement signal from a gyroscope or a magnetometer of the mobile device.
However, in the same field of endeavor, Potter teaches a system and method for loss mitigation which collects accident data associated with a vehicle accident involving a driver (Abstract) and more specifically wherein the at least one measurement signal is a derivative of a global positioning system (GPS) speed signal received by the mobile device (Abstract; Col. 2 Lines 6-24; Col. 10 Lines 9-27, i.e. GPS derived acceleration is derived by taking the derivative of a GPS speed signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile device of Call in view of Hollenstain to incorporate wherein the at least one measurement signal is a derivative of a 
Regarding claim 8, the claim(s) recite analogous limitations to claim(s) 18 above, and therefore is rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panasik et al. (US 7181192) teaches an automated emergency alert system including a handheld portable communication device operable to initiate communication over a wireless telecommunications network, a dynamic sensor operable to generate an acceleration profile for the device, and a memory operable to store one or more predefined acceleration profiles each associated with an emergency event (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/5/2021